DETAILED CORRESPONDENCE
This Office Action is in response to Applicant’s filing, on 27 June 2022, of a Request for Continued Examination.
Claims 1-20 are pending (“Pending Claims”).
Claims 1-20 are examined (“Examined Claims”).  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s filing, on 27 June 2022, of a Request for Continued Examination. Amendments to claims 1, 8, and 14, have been entered and have been carefully considered. Claims 1-20 are pending and are considered below.


Claim Rejections - 35 USC § 103
Applicant argues that with regards to the rejection of claims 1, 8, and 14, under 35 U.S.C. § 103(a) as being allegedly unpatentable over Busch et al. (U.S. Pat. Pub. 2004/0054784, hereinafter "Busch") in view of Burgess et al. (U.S. Pat. Pub. 2009/0106081, hereinafter "Burgess") the amended claims have been amended to recite the following feature "determin[ing] ... a credit for each server access channel based on the server access channel correlation information, wherein (i) the credit for each server access channel is based on a linear regression between (a) the different server access channels accessed during the plurality of web access sessions and (b) a plurality of orders occurring within the different server access channels and (ii) the detection of the different server access channels that did not result in the order by the user is improved" (emphasis added). The Applied Art does not teach or suggest, whether taken individually or in any combination the above feature of claims 1, 8 and 14.  Applicant’s amendments have been entered and the argument is persuasive. The 35 USC 103(a) rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 USC 101
In reference to independent claims 1, and 8 the claims are directed to a process, and a machine, which would pass Step 1 of the two-step analysis for 101 eligibility. Claim 14 is directed to "one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media" The written disclosure (para. 0114) teaches that "a computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device." Therefore claim 14 is being interpreted as excluding signal and carrier waves from the storage medium, and the claim is considered an article of manufacture.
In reference to claims 1, 8, and 14 the Office finds that Applicant’s independent claims are directed towards patent eligible subject matter. Dependent claims 2-7, 9-13 and 15-20 are also directed towards patent eligible subject matter based on the claims dependency to eligible claims 1, 8 and 14.
The claims are directed towards a specific technological improvement of detecting and properly attributing various "web access sessions" across "server access channels" that are monitored by a "network analytics processor". Therefore, claims 1-20 are integrated into solving and improving the technical problem of monitoring and reporting web-based access patterns of users. The "distinct session cookie" of claims 1-20 provides improvements over prior art "session cookies" which do not track or indicate the "influence each webpage accessed by the user via the respective access channel," as in claims 1, 8 and 14.
Therefore, when taken as a whole, the claimed invention has additional limitations that amount to significantly more than a judicial exception. There is no 35 USC 101 rejection of claims 1-20 because the claims are found to be significantly more than the judicial exception.

35 USC 103
Regarding independent claims 1, 8, and 14, Busch teaches a system, method, and computer program product to improve detection, for a network analytics processor, of different server access channels that originate a plurality of web access sessions associated with a user. Busch also teaches in response to detecting the user accessing a link provided by a webpage via an access channel, deploying, by one or more processors, a distinct session cookie for each access session that the user accesses the link, wherein the distinct session cookie includes a session identifier associated with the user's access to the link and an access channel identifier associated with the webpage of that provided the link associated the user's access to the link (paras. 0021-0022, and 0031). Further, Burgess teaches in response to an access session resulting in a placement of an order by the user, capturing, by the one or more processors, server access channel correlation information, wherein the server access channel correlation information indicates each webpage accessed by the user via the respective access channel contributed to the order (para. 0072, 0074, 0077, 0083, and 0088-0090). 
The Office is unaware of any references that teach, individually or without an unreasonable combination of references, the limiting steps found in the claims of: determining, by the one or more processors, a credit for each server access channel based on the server access channel correlation information, wherein (i) the credit for each server access channel is based on a linear regression between (a) the different server access channels accessed during the plurality of web access sessions and (b) a plurality of orders occurring within the different server access channels and (ii) the detection of the different server access channels that did not result in the order by the user is improved. 
These uniquely distinct features render the claims allowable. Dependent claims 2-7, 9-13 and 15-20 are also allowable based on a rationale similar to the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682